On petition for rehearing it is made to appear that the judgment appearing at the conclusion of the opinion filed in this cause on December 23, 1937, should be amended so as to read as follows: *Page 31 
Considering the entire record we feel that substantial justice and right, as provided supra, require the granting and entry of a final decree in accordance with the prayer of the bill of complaint by the lower court, requiring the said Grady to make and render to the said Fisher a full, true and correct accounting for all moneys which have come into his hands by reason of his possession and control of the property involved in this suit, being allowed to take credit for such reasonable sums as may be allowed by the Chancellor as operating expenses, including his own just and reasonable compensation, and for all sums shown to have been reasonably and prudently expended by the said Grady for permanent betterment, furnishings and improvements, and requiring him to pay over the balance of such funds to the said Fisher; and that the decree adjudicate that the note and mortgage executed by Don B. Grady to N.U. Bond for the sum of $33,000.00 be the obligation, note and mortgage of the said Fisher, and requiring the said Fisher to pay off and discharge such note and mortgage and all interest thereon as and when the payments thereof shall become due and payable, or sooner if agreeable to the holder of such note and mortgage.
The decree appealed from is hereby reversed for further proceedings in the lower court not inconsistent with this opinion.
So ordered.
Rehearing denied.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.